HANFT, Judge,
dissenting:
The majority views this case as one where failure to raise the issue of immunity at trial waives the matter on appeal. I do not see it that way. True it is that paragraph 67a, Manual for Courts-Martial, United States, 1969 (Revised edition) provides that failure to raise “promised immunity” at trial constitutes a waiver, but I do not think that we are dealing here with any such “promised immunity.” Paragraph 3-17d, AR 600-85, provides, “Exemption is automatic. It is not granted, and it cannot be vacated or withdrawn.” That, to me, smacks of lack of jurisdiction. I would remand this case to the trial court for a determination of the applicability of the exemption provisions of AR 600-85.